 SEVERANCE AGREEMENT
 
by and between
 
SALISBURY BANK AND TRUST COMPANY
 
and
 
RICHARD J. CANTELE, JR.
 
This Severance Agreement (this “Agreement”) is made and entered into, effective
as of January 1, 2020 (the “Effective Date”), by and between Salisbury Bank and
Trust Company, a Connecticut-chartered commercial bank with its principal
administrative office at 5 Bissell Street, Lakeville, CT 06039-1868 (together
with its successors and assigns, the “Bank”) and Richard J. Cantele, Jr.
(“Executive”).  Any reference to the “Company” hereunder shall mean Salisbury
Bancorp, Inc. (together with its successors and assigns), the parent of the Bank
that owns 100% of the Bank.
 
RECITALS
 
A.           Executive possesses unique and valued experience with, and
essential knowledge about, financial institutions and their operation and the
Connecticut banking community;
 
B.           In order to induce Executive to remain employed with the Bank, the
Bank and Executive desire to set forth in writing the severance benefits that
are payable to Executive as a result of Executive’s termination of employment
for the reasons set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:
 
1.           Term. This Agreement shall continue for a term commencing on the
Effective Date and ending on the second anniversary of the Effective Date (the
“Term”).  On each annual anniversary of the Effective Date (each an “Anniversary
Date”) this Agreement shall automatically renew for an additional year (each
succeeding two year period shall also be referred to herein as the “Term”),
unless at least thirty (30) days prior to such Anniversary Date, either party
gives written notice of non-renewal to the other.  If such notice of non-renewal
is given as permitted hereunder, the Agreement will expire at the conclusion of
such Term. Notwithstanding any provision of this Agreement to the contrary,
Executive’s employment may be terminated at any time prior to the expiration of
the Term, as provided in Section 2 hereof and subject to the provisions of this
Agreement, including, without limitation, Sections 4, 5, 6, 9, 10, 11 and
12.  Notwithstanding the foregoing, in the event that at any time during the
Term of this Agreement, the Company or the Bank has entered into an agreement to
effect a transaction which would be a Change in Control (as defined in Section 3
hereof), then the Term of this Agreement shall be automatically extended through
the date that is twenty-four (24) months following the date on which the Change
in Control occurs, provided, however, that if the Change in Control does not
occur as contemplated, then the Agreement shall automatically renew on the next
Anniversary Date, unless a notice of non-renewal is given by either party hereto
in the manner set forth above.
 
2.           At-Will Status. Notwithstanding any provision of this Agreement,
Executive is employed at-will, such that Executive or the Bank may terminate
Executive’s employment at any time, for any or no reason, subject to the
remaining provisions of this Agreement.
 
3.           Definitions. As used in this Agreement, the following terms shall
have the meanings set forth herein.
 
“Cause” shall mean (i) the conviction of the Executive of a felony or of any
lesser criminal offense involving moral turpitude; (ii) the willful commission
by the Executive of any act that, in the judgment of the Board will likely cause
substantial economic damage to the Bank or substantial injury to the business
reputation of the Bank; (iii) the commission by the Executive of an act of fraud
in the performance of his duties on behalf of the Bank; (iv) the continuing
willful failure of the Executive to perform his duties to the Bank after written
notice thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to cure such failure are given to the Executive; or (v)
an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Executive’s employment by the
Bank.  For this purpose, no act, or failure to act, on the part of Executive
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interests of the Bank. Without limiting the foregoing, in no
event shall Executive be deemed to be acting in good faith or in the best
interests of the Bank for purposes of the preceding sentence with respect to
acts of omission or commission taken in contravention of any direction(s),
rule(s) or requirement(s) issued, authorized, approved or ratified by the Board.
 
1

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions, in no event shall Cause be deemed to
exist unless (i) the Bank shall provide Executive with written notice making
reference to this Agreement, stating that the Bank intends to terminate
Executive for Cause within the meaning of this Agreement, and setting forth in
reasonable detail the facts and circumstances allegedly constituting Cause, and
(ii) the Bank affords Executive a period of two (2) weeks after issuance of such
notice either to demonstrate, through written rebuttal, that Cause does not
exist under this Section 3, or to cure the circumstances constituting such
Cause; provided, however, that the determination of whether Cause exists or
whether Executive has sufficiently cured any Cause, shall be made in the
reasonable discretion of the Board, as evidenced by the affirmative vote of not
less than three-fourths of the entire membership of the Board (excluding
Executive) at a meeting of the Board (excluding Executive) called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the
Board).  Nothing in this Section 3 shall prevent the Bank from terminating
Executive for Cause prior to the issuance of the above-referenced notice or
expiration of the above-referenced two (2) week rebuttal/cure period; provided
however that if, upon the expiration of such two (2) week period, it is
determined that facts or circumstances sufficient to constitute Cause did not
(or, if applicable, do not) exist or has/have been cured, then such earlier
termination of Executive by the Bank shall be deemed to be without Cause.
Without limiting the foregoing, the Bank may suspend Executive, with or without
pay, during the above-referenced two (2) week rebuttal/cure period, and such
suspension shall not constitute either a termination of employment by the Bank
under this Agreement or Good Reason for separation by Executive.
 
 “Change in Control” shall mean (i) a change in the ownership of the Company or
Bank, (ii) a change in the effective control of the Company or Bank, or (iii) a
change in the ownership of a substantial portion of the assets of the Company or
Bank, as described below.
 
(i) A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company or
Bank that, together with stock held by such person or group, constitutes more
than fifty (50) percent of the total fair market value or total voting power of
the stock of such corporation.  For these purposes, a change in ownership will
not be deemed to have occurred if no stock of the Company or Bank is
outstanding.
 
(ii) A change in the effective control of the Company or Bank occurs on the date
that either (A) any one person, or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or Bank
possessing thirty (30) percent or more of the total voting power of the stock of
the Company or Bank, or (B) a majority of the members of the Company’s or Bank’s
board of directors is replaced during any twelve (12)-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s or Bank’s board of directors prior to the date of the appointment
or election, provided that this subsection “(B)” is inapplicable where a
majority shareholder of the entity that experiences the change in control is
another corporation.
 
(iii) A change in a substantial portion of the Company’s or Bank’s assets occurs
on the date that any one person or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or Bank that have
a total gross fair market value equal to or more than forty (40) percent of the
total gross fair market value of (A) all of the assets of the Company or Bank,
or (B) the value of the assets being disposed of, either of which is determined
without regard to any liabilities associated with such assets.
 
2

--------------------------------------------------------------------------------

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.
 
“Good Reason” shall mean any of the following circumstances if they occur
without the Executive’s consent: (i) a material reduction in the Executive’s
Base Salary not warranted by general across the board reductions due to economic
necessity; (ii) a material reduction in the Executive’s incentive bonus and
other benefits provided to executives generally (except due to general across
the board reductions in such incentive bonuses and other benefits due to
economic necessity); (iii) a material reduction in Executive’s authority, duties
or responsibilities such that Executive no longer holds a position consistent
with the authorities, duties or responsibilities held prior to such change; or
(iv) the permanent relocation of Executive’s principal place of business to a
location that is more than 35 miles from Executive’s workplace at the initial
effective date of this Agreement; provided that for a termination to be deemed
for Good Reason, Executive must give, within the ninety (90) day period
commencing on the initial existence of the condition(s) constituting Good
Reason, written notice of the intention to terminate for Good Reason, and, upon
receipt of such notice, the Bank shall have a thirty (30) day period within
which to cure such condition(s); and provided further that the Bank may waive
such right to notice and opportunity to cure.  In no event may facts or
circumstances constituting “Good Reason” arise after the occurrence of facts or
circumstances that the Bank relies upon, in whole or in material part, in
terminating Executive for Cause.
 
 4.           Effect of Involuntary Termination or Voluntary Termination for
Good Reason other than on or after a Change in Control.  In the event of
Executive’s involuntary termination of employment by the Bank for reasons other
than Cause (or Executive’s death or disability) or a voluntary termination of
the employment for Good Reason, in either case, other than on or after a Change
in Control, Executive shall be entitled to the following:
 
(a)           A severance benefit in an amount equal to two (2) times the sum of
(i) Executive’s annual base salary rate in effect on the date of such
termination, or, if greater, Executive’s average annual base salary rate for the
twelve (12) month period ending on the last day of the calendar month
immediately before Executive’s date of termination and (ii) Executive’s average
annual cash bonus paid during or attributable to the two (2) calendar year
period immediately preceding the date of the Executive’s termination.  Any
severance benefit to which the Executive is entitled under this Section 4(a)
shall be distributed in a lump sum within sixty (60) days following Executive’s
“separation from service” (as defined in Section 6(a) below).
 
(b)           Subject to Executive’s payment of a premium portion equal or
substantially equal to the premium portion paid by executive employees of the
Bank for comparable coverage, for two years following separation from service,
Executive may continue Executive’s participation (and, if applicable, that of
Executive’s beneficiaries) in the Bank’s group health plan in which Executive
participated immediately prior to separation from service; provided, however,
that this sub-section is not intended to reduce the amount of time that
Executive may obtain coverage at his own expense under the provision of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and
comparable state law; except that Executive’s coverage for such two year period
shall be counted against and deducted from the maximum COBRA period (if the
applicable maximum COBRA period is 18 months, then following Executive’s
coverage hereunder, Executive shall be entitled to no further health care
coverage under the Bank’s group health plan).  Notwithstanding anything herein
to the contrary, if as the result of any change in, or interpretation of, the
laws applicable to the continued welfare benefits hereunder, such benefits are
deemed illegal or subject to penalties, then the Bank shall, to the extent
permitted under such laws, pay to the Executive a cash lump sum payment
reasonably estimated to be equal to the amount of welfare benefits (or the
remainder of such amount) that the Executive is no longer permitted to receive
in-kind.  Such lump sum payment shall be required to be made within sixty (60)
days following the Executive’s separation from service, or if later, within
sixty (60) days following a determination that such payment would be illegal or
subject the Executive or the Bank to penalties.
 
(c)           Executive shall also be entitled to be reimbursed by the Bank for
final expenses that Executive reasonably and necessarily incurred on behalf of
the Bank prior to Executive’s termination of employment, provided that Executive
submits expense reports and supporting documentation of such expenses in
accordance with the Bank’s expense reimbursement policies in effect at that
time.  Such reimbursement payment or payments shall be made no later than the
time required by applicable law (or, if earlier, by Bank or Company policy,
practice or rule), but in no event later than the sixtieth (60th) day following
Executive’s date of the termination.
 
3

--------------------------------------------------------------------------------

5.           Termination in Connection with a Change in Control.  In the event
of Executive’s involuntary termination of employment for reasons other than
Cause or a voluntary termination of employment for Good Reason occurring on or
after a Change in Control, Executive shall be entitled to the following:


 (a)           A lump sum cash payment equal to three (3) times Executive’s
(i) highest annual rate of base salary in effect on Executive’s date of
termination or, if greater, Executive’s highest annual rate of base salary for
the twenty-four (24) month period ending on the last day of the calendar month
immediately prior to the date of such termination, and (ii) highest annual cash
bonus paid during or attributable to any year in the three (3) year period
immediately preceding the date of the Change in Control.  Such amount shall be
paid to Executive within sixty (60) days following Executive’s separation from
service.
 
(b)           Life insurance coverage and non-taxable medical and dental
coverage, at no cost to Executive, that is substantially comparable (and on
substantially the same terms and conditions) to the coverage maintained by the
Bank for Executive immediately prior to his date of termination.  Such life
insurance and non-taxable medical and dental coverage shall be provided by the
Bank to the Executive for three (3) years following Executive’s separation from
service and subject to the same terms and conditions (except as to Executive’s
requirement to pay a portion of the cost) as the benefits provided under Section
4(b).  Notwithstanding anything herein to the contrary, if as the result of any
change in, or interpretation of, the laws applicable to the continued welfare
benefits hereunder, such benefits are deemed illegal or subject to penalties,
then the Bank shall, to the extent permitted under such laws, pay to the
Executive a cash lump sum payment reasonably estimated to be equal to the amount
of welfare benefits (or the remainder of such amount) that the Executive is not
permitted or no longer permitted to receive in-kind.  Such lump sum payment
shall be required to be within sixty (60) days following the Executive’s
separation from service, or if later, within sixty (60) days following a
determination that such payment (or remaining payments) would be illegal or
subject the Executive or the Bank to penalties.
 
(c)           Any unpaid compensation and benefits, and unused vacation, accrued
through the date of Executive’s termination of employment.  Executive shall also
be entitled to be reimbursed by the Bank for final expenses that Executive
reasonably and necessarily incurred on behalf of the Bank prior to Executive’s
termination of employment, provided that Executive submits expense reports and
supporting documentation of such expenses in accordance with the Bank’s expense
reimbursement policies in effect at that time.  Such reimbursement payment or
payments shall be made no later than the time required by applicable law (or, if
earlier, by Bank or Company policy, practice or rule), but in no event later
than the sixtieth (60th) day following Executive’s date of the termination.
 
(d)             Notwithstanding the foregoing, no compensation and benefits
shall be payable pursuant to both Sections 4 and 5 of this Agreement.
 
6.           Conditions of Severance Benefits; Effect on Executive’s
Post-Employment Obligations.
 
 (a)           Notwithstanding the foregoing, in no event shall any compensation
payable to the Executive pursuant to the provisions of Section 4(a), 4(b), 5(a)
and (b) above that is subject to Code Section 409A of the Internal Revenue Code
(“Code”) be paid to the Executive unless and until the Executive has incurred a
“separation from service” as defined in Code Section 409A and in regulations and
guidance issued thereunder, unless such payment is required by applicable
law.  For purposes of this Agreement, a “separation from service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by Executive after his date of the termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than fifty (50) percent of the average level of bona
fide services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of separation from
service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).


4

--------------------------------------------------------------------------------

 
(b)           Executive shall receive the severance benefits set forth in
Section 4(a) and 4(b) hereof only if Executive (a) executes a general release,
in a form acceptable to the Bank, within sixty (60) days of the date of the
termination of the Executive’s employment in accordance with the provisions of
Section 4 hereof; (b) presents satisfactory evidence to the Bank that Executive
has returned all Bank property; and (c) provides the Bank with a signed, written
resignation of Executive’s status as an officer and/or director of the Bank
and/or any holding company, subsidiary or affiliate as applicable.  In the event
the Bank reasonably believes that Executive has breached, or has threatened to
breach, any provision of the Agreement, the Executive shall no longer be
entitled to such benefits and further shall be required to reimburse all
severance benefits, including payments under Section 4(a), previously made by
the Bank. Such termination of benefits shall be in addition to any and all legal
and equitable remedies available to the Bank, including injunctive
relief.  Without limiting the foregoing, Executive acknowledges and agrees that
the provisions of Sections 11, 12, 15, 17, 18, and 19 of this Agreement (i) are
supported by adequate consideration in addition to the severance benefits
provided under Section 4(a) and 4(b) and all other amounts and things of value
to which Executive would be entitled if Executive did not enter into this
Agreement, and (ii) shall be enforceable notwithstanding Executive’s failure of
refusal to satisfy, in whole or in part, the conditions for the severance
benefits set forth under this Section 6.  Notwithstanding the foregoing, the
conditions set forth in this Section 6 shall not apply in the event that any
compensation or benefits are payable pursuant to Section 5 of this Agreement.
 
7.           Taxes. All payments and benefits described in this Agreement shall
be subject to any and all applicable federal, state and local income, employment
and other taxes, and the Bank will deduct from each payment to be made to
Executive under this Agreement such amounts, if any, required to be deducted or
withheld under applicable law.  Executive hereby acknowledges and agrees that
the Bank makes no representations or warranties regarding the tax treatment or
tax consequences of any compensation, benefits or other payments under the
Agreement, or under any statute, or regulation or guidance thereunder, or under
any successor statute, regulation and guidance thereunder.
 
8.           Code Section 409A.   The cash severance payments under this
Agreement are intended to be exempt from Section 409A of the Code under the
“short term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  If and to the extent this Agreement provides for a deferral of
compensation subject to Section 409A of the Code, it is the intent of the
parties that this Agreement, and all payments of deferred compensation subject
to Code Section 409A made hereunder, shall be in compliance with such
requirements and the regulations and other guidance thereunder. Notwithstanding
any other provision with respect to the timing of payments under Sections 4(a)
or 5(a), if, at the time of Executive’s separation from service, Executive is a
“specified employee” (meaning a key employee as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank (or a Bank affiliate),
then to the extent necessary to comply with the requirements of Code Section
409A, any payments to which Executive is entitled under Sections 4(a) or 5(a)
during the six (6) month period commencing on the Executive’s separation from
service which are subject to Code Section 409A (and not otherwise exempt from
its application, including, without limitation, by operation of Treasury
Regulation Section 1.409A-1(n)) will be withheld until the first business day of
the seventh (7th) month following Executive’s separation from service, at which
time such withheld amount shall be paid in a lump sum distribution. The Bank and
Executive agree that they will negotiate in good faith and jointly execute an
amendment to modify this Agreement to the extent necessary to comply with the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereunder.
 
  9.           Limitation on Benefits.  In no event shall the Bank be obligated
to make any payment pursuant to this Agreement that is prohibited by Section
18(k) of the Federal Deposit Insurance Act (codified at 12 U.S.C. §1828(k)), 12
C.F.R. Part 359, or any other applicable law.
 
10.           No Mitigation. The Bank agrees that Executive is not required to
use reasonable good faith efforts to seek other employment and to reduce any
amounts payable to Executive by the Bank pursuant to this Agreement.
 
11.           Non-Competition; Non-Solicitation; Non-Disclosure.
 
(a)           The benefits provided to Executive under Section 4 of this
Agreement are specifically conditioned on Executive’s covenant that, for a
period of one (1) year following the Executive’s separation from service with
the Bank, the Executive will not, without the written consent of the Bank,
either directly or indirectly:


(i)           solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Bank or any of its
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business or other entity;


5

--------------------------------------------------------------------------------

(ii)           become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity-owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that has headquarters or offices within fifteen (15) miles of the
locations in which the Bank or its affiliates has business operations or has
filed an application for regulatory approval to establish an office as of the
date of Executive’s termination; provided, however, that this restriction shall
not apply if the Executive’s employment is terminated following a Change in
Control; or
 
  (iii)           solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank or its affiliates to terminate an existing business or commercial
relationship with the Bank or its affiliates; or
 
 (b)           Executive further agrees that Executive shall not at any time or
in any manner, directly or indirectly, use or disclose Confidential Information
(as hereinafter defined) to any party other than the Bank either during or after
Executive’s termination of employment or  the termination of this Agreement for
any reason, except for purposes consistent with the administration and
performance of Executive’s obligations hereunder, or as required by law,
provided that written notice of any legally required disclosure shall be given
to the Bank promptly prior to any such disclosure and Executive shall reasonably
cooperate with the Bank to protect the confidentiality thereof pursuant to
applicable law or regulation.  For purposes of this Agreement, the term
“Confidential Information” includes any confidential or proprietary information
furnished or provided by the Bank to Executive after Executive first became
employed by the Bank, under this Agreement or otherwise (whether before or after
the Execution Date) (and without regard to whether such information is conveyed
directly or on the Bank’s behalf), or otherwise acquired by Executive as a
consequence of Executive’s employment with the Bank and that is not generally
known in the industry in which the Bank is engaged and that in any way relates
to the products, services, purchasing, marketing, names of customers, vendors or
suppliers, merchandising and selling, plans, data, specifications or any other
confidential and proprietary information of the Bank or any affiliate.  Any
Confidential Information supplied to Executive by the Bank prior to the
Execution Date shall be considered in the same manner and be subject to the same
treatment as the Confidential Information made available after the execution of
this Agreement. The term “Confidential Information” does not include information
(i) which was already in the public domain, (ii) which is disclosed as a matter
of right by a third party source after the execution of this Agreement, provided
such third party source is not bound by a confidentiality agreement with the
Bank or (iii) which passes into the public domain by acts other than the
unauthorized acts of Executive, whether acting alone or in concert; provided,
however, that any disclosure of Confidential Information may be made by
Executive if the Bank expressly consents thereto in writing prior to such
disclosure.
 
12.           Exclusive Remedy. Except as expressly set forth herein or
otherwise required by law, Executive shall not be entitled to any compensation,
benefits, or other payments from the Bank as a result of, or in connection with,
Executive’ s separation from service at any time, for any reason.  The payments
and benefits set forth in Sections 4 or 5 hereof shall constitute Executive’s
sole and exclusive remedy for any claims, causes of action or demands arising
under or in connection with this Agreement or its alleged breach, or the
termination of Executive’s employment relationship with the Bank. 
Notwithstanding the foregoing, the parties hereto agree that nothing contained
in this Agreement limits Executive’s ability to (i) respond to lawful subpoenas
in any litigation, arbitration  or administrative proceeding, (ii) provide
truthful testimony in any litigation, arbitration or administrative proceeding,
or (iii) file a charge or complaint with the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, the Federal Deposit
Insurance Corporation, the Office of the Comptroller of the Currency, the Board
of Governors of the Federal Reserve System or any other federal, state or local
governmental agency or commission that has jurisdiction over the Bank or any
parent, subsidiary or affiliate of the Bank (the “Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the Bank.
In addition, pursuant to the Defend Trade Secrets Act of 2016, Executive
understands that an individual may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  Further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (y) files any document containing the
trade secret under seal; and (z) does not disclose the trade secret, except
pursuant to court order.
 
6

--------------------------------------------------------------------------------

13.           Governing Law/Interpretation. Executive and the Bank agree that
this Agreement and any claims arising out of or in connection with this
Agreement shall be governed by and construed in accordance with the laws of the
State of Connecticut, without giving effect to the principles of conflicts of
laws thereof.
  
14.           Entire Agreement. This Agreement shall constitute the sole and
entire agreement between the parties with respect to the subject matter hereof,
and supersedes and cancels all prior, concurrent and/or contemporaneous
arrangements, understandings, promises, offers, agreements and/or discussions,
including, but not limited to, those concerning employment agreements and/or
severance benefits, whether written or oral, by or between the parties,
regarding the subject matter hereof; provided, however, that this Agreement is
not intended to, and shall not, supersede, affect, limit, modify or terminate
any written agreement or arrangement between Executive and the Bank that does
not relate to the subject matter hereof.
 
15.           Assignment. Executive acknowledges that the services to be
rendered hereunder are unique and personal in nature.  Accordingly, Executive
may not assign any rights or delegate any duties or obligations under this
Agreement.  The rights and obligations of the Bank under this Agreement shall
automatically be assigned to the successors and assigns of the Bank (including,
but not limited to, any successor in the event of a Change in Control, as well
as any other entity that controls, is controlled by, or is under common control
with, any such successor), and shall inure to the benefit of, and be binding
upon, such successors and assigns. This Agreement shall be binding upon
Executive, as well as, Executive’s heir, executors and administrators of
Executive or Executive’s estate and property.


16.           Notices. All notices required hereunder shall be in writing and
shall be delivered in person, by facsimile or by certified or registered mail,
return receipt requested, and shall be effective upon sending if by facsimile,
or upon receipt if by personal delivery, or upon the fourth (4th) business day
after being sent by certified or registered mail. All notices shall be addressed
as follows or to such other address as the parties may later provide in writing:


if to the Bank:
 
Salisbury Bank and Trust Company
5 Bissell Street
P.O. Box 1868
Lakeville, CT 06039-1868
ATTN: Chairperson of the Board


 and, if to Executive:
 
at the address set in the human resources files of the Bank.
 
17.           Severability/Reformation. If any one or more of the provisions (or
any part thereof) of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions (or any part thereof) shall not in any way be affected or
impaired thereby, and this Agreement shall be construed and reformed to the
maximum extent permitted by law. The language of all parts of this Agreement
shall in all cases be construed as a whole according to its fair meaning and not
strictly for or against either of the parties.
 
7

--------------------------------------------------------------------------------

18.           Modification. This Agreement and the rights, remedies and
obligations contained in any provision hereof, may be modified or waived only in
accordance with this Section 18. No waiver by either party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this
Agreement.  This Agreement and its terms may not be waived, changed, discharged
or terminated orally or by any course of dealing between the parties, but only
by a written instrument signed by the party against whom any waiver, change,
discharge or termination is sought.  No modification or waiver by the Bank is
effective without written consent of the Board.
 
19.           Arbitration. Subject to the mutual agreement of the parties hereto
at the time a dispute exists between such parties, any dispute, controversy or
claim arising out of, or in connection with, this Agreement shall be exclusively
subject to arbitration before the American Arbitration Association
(“AAA”).  Such arbitration shall take place in Hartford, Connecticut, before a
single arbitrator in accordance with AAA’s then current National Rules for the
Resolution of Employment Disputes.  Judgment upon any arbitration award may be
entered in any court of competent jurisdiction. All parties shall cooperate in
the process of arbitration for the purpose of expediting discovery and
completing the arbitration proceedings. Notwithstanding any provision in this
Agreement to the contrary, nothing contained in this Section 19 or elsewhere in
this Agreement shall in any way deprive the Bank of its right to obtain
injunctive relief, specific performance or other legal or equitable relief in a
court of competent jurisdiction for purposes of enforcing the provisions of
Section 11 hereof.
 
20.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
21.           Section Headings. The descriptive section headings herein have
been inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.
 


  IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
effective as of the date and year first written above.
 
 
 
 
 
SALISBURY BANK AND TRUST COMPANY
 
 
 
 
 
By:/s/ David B. Farrell   
Date: January 24, 2020
     David B. Farrell
 
     Chairman of the Board
 
 
 
EXECUTIVE
 
 
 
 
Date: January 24, 2020
/s/ Richard J. Cantele, Jr.

 
Richard J. Cantele, Jr.

 
 
 
 


8